Citation Nr: 0947358	
Decision Date: 12/15/09    Archive Date: 12/24/09

DOCKET NO.  04-16 851A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent 
for cyclothymic disorder.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. M. Watkins, Law Clerk




INTRODUCTION

The Veteran had active military service from December 1987 to 
December 1989, from April 1992 to February 1994, and from 
July 1996 to July 2001.

This appeal to the Board of Veterans' Appeals (Board) is from 
a July 2002 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO), which, in relevant part, 
granted service connection for cyclothymic disorder and 
assigned an initial 30 percent rating for the disability 
retroactively effective from July 9, 2001.  The Veteran wants 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (indicating that, when the Veteran appeals 
the initial rating, VA adjudicators must consider whether the 
rating should be "staged" to compensate him for times since 
the effective date of his award when his disability may have 
been more severe than at others).

The Veteran has since alleged that he is unable to work.  In 
Roberson v. Principi, 251 F.3d 1378, 1384 (2001), the U.S. 
Court of Appeals for the Federal Circuit held that once a 
claimant:  (1) submits evidence of medical disability, (2) 
makes a claim for the highest possible rating, and (3) 
submits evidence of unemployability, an informal TDIU claim 
is raised under 38 C.F.R. § 3.155(a).  And as the U.S. Court 
of Appeals for Veterans Claims more recently explained in 
Rice v. Shinseki, 22 Vet. App. 447 (2009), if the Board 
determines the TDIU claim requires further development before 
being adjudicated, the appropriate disposition is to remand 
the TDIU claim to the RO.  Remands to the RO are via the 
Appeals Management Center (AMC).  VA's Office of General 
Counsel also has indicated that remanding the derivative TDIU 
claim does not preclude the Board from going ahead and 
deciding the claim for a higher rating for the disability 
that formed the basis of the TDIU claim.  See VAOPGCPREC 6-96 
(Aug. 16, 1996) and VAOGCPREC 12-2001 (July 6, 2001).  Here, 
though, regrettably, both the claim for a higher rating for 
the cyclothymic disorder and derivative TDIU claim require 
further development.  So the Board is remanding both claims 
to the RO via the AMC.


REMAND

Although the Board sincerely regrets the additional delay 
that will result from remanding the claims, this additional 
development is necessary to ensure there is a complete record 
upon which to decide the claims so the Veteran is afforded 
every possible consideration.

In the Rice decision already alluded to, it was held that a 
claim for a TDIU is part and parcel of an increased-rating 
claim when the issue of unemployablity is raised by the 
record.  VA law provides that a TDIU may be granted upon a 
showing that the Veteran is unable to obtain and maintain a 
substantially gainful occupation due solely to impairment 
resulting from his service-connected disability(ies).  See 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2009).  In making this determination, consideration may 
be given to his level of education, special training, and 
previous work experience, but not to his age or occupational 
impairment caused by disabilities that are not service 
connected.  Also, marginal employment or employment provided 
on account of disability or special accommodation is not 
substantially gainful.  See 38 C.F.R. §§ 3.341, 4.16, 4.18, 
4.19 (2009).

In this particular case at hand, the issue of unemployablity 
is raised by the record, though it remains unclear whether 
the Veteran's claim that he is unable to work is predicated 
on the severity of his service-connected disabilities, 
including especially the cyclothymic disorder at issue.  
During both his October 2001 and July 2009 VA compensation 
examinations, he indicated that he was then currently 
unemployed.  He clarified during the more recent July 2009 VA 
examination that his inability to work is not due to the 
effects of his mental disorder, presumably referring to his 
cyclothymic disorder.  And the July 2009 VA examiner 
determined the Veteran did not have total occupational and 
social impairment on account of the cyclothymic disorder, 
including so as to result in deficiencies in judgment, 
thinking, family relations, work, mood, etc.  The VA examiner 
further indicated the Veteran did not have reduced 
reliability and productivity attributable to this condition.  
However, the VA examiner did determine the Veteran's 
cyclothymic disorder causes occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks, albeit with generally satisfactory 
functioning (routine behavior, self-care, and conversation 
normal).  The July 2009 VA examiner went on to note the 
Veteran can isolate and avoid social contacts when stressed 
or feeling depressed, and that his loss of employment (with 
Disney) has impacted his self-esteem, also noting he fears 
rejection and avoids commitment.  Moreover, in an earlier 
statement dated in July 2003, the Veteran's wife indicated he 
had been unable to hold steady employment since leaving the 
Marine Corps.  She said he becomes physically ill at any time 
when he is expected to leave their home and that, when he 
does leave their home, he cannot go to any place where there 
is a crowd or else he will become physically ill.  She 
further reported that his cyclothymic disorder causes 
problems with co-workers and management.  The Veteran 
submitted a contemporaneous personal statement in August 2003 
indicating he agrees with his wife's statements regarding the 
impact of his cyclothymic disorder on his occupational and 
social functioning.

But, as explained, it is unclear whether the Veteran's 
cyclothymic disorder is totally incapacitating from an 
occupational standpoint or just, instead, makes it difficult 
for him to obtain and maintain substantially gainful 
employment.

Marginal employment, for example, as a self-employed worker 
or at odd jobs or while employed at less than half of the 
usual remuneration, shall not be considered "substantially 
gainful employment."  38 C.F.R. § 4.16(a).  See also 
Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  
That is to say, a Veteran may be considered as unemployable 
upon termination of employment that was provided on account 
of disability or in which special consideration was given on 
account of the same.  See 38 C.F.R. § 4.18.  And on the basis 
of unemployability, alone, a 100 percent disability rating is 
warranted.  See Johnson v. Brown, 7 Vet. App. 95, 97-99 
(1994).



Having said that, however, the Court also has held that the 
sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A high rating, in and of 
itself, is recognition that the impairment attributable to 
his service-connected disability makes it difficult to obtain 
and keep employment.  See Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The question, instead, is whether he is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Id.  Also, 
according to 38 C.F.R. § 4.1, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.

In a pertinent precedent decision, VA's General Counsel 
concluded that the controlling VA regulations generally 
provide that Veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person 
would be rendered unemployable by the circumstances.  Thus, 
the criteria include a subjective versus objective standard.  
It was also determined that "unemployability" is synonymous 
with inability to secure and follow a substantially gainful 
occupation.  VAOPGCREC 75-91 (Dec. 27, 1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication Procedure 
Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the 
term as "that which is ordinarily followed by the nondisabled 
to earn their livelihood with earnings common to the 
particular occupation in the community where the Veteran 
resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), 
the Court defined "substantially gainful employment" as an 
occupation that provides an annual income that exceeds the 
poverty threshold for one person, irrespective of the number 
of hours or days that the Veteran actually works and without 
regard to the Veteran's earned annual income...."



Moreover, in Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), 
the Court also discussed the meaning of "substantially 
gainful employment."  And in this context, the Court noted 
the following standard announced by the United States Federal 
Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 
442 (8th Cir. 1975):

It is clear that the claimant need not be 
a total 'basket case' before the courts 
find that there is an inability to engage 
in substantial gainful activity.  
The question must be looked at in a 
practical manner, and mere theoretical 
ability to engage in substantial gainful 
employment is not a sufficient basis to 
deny benefits.  The test is whether a 
particular job is realistically within 
the physical and mental capabilities of 
the claimant.

The Veteran's claims therefore must be remanded to have him 
reexamined for a more definitive opinion on whether he is 
unemployable as a consequence of the severity of his 
cyclothymic disorder (and other service-connected 
disabilities).  38 C.F.R. §§ 3.327, 4.2.

Accordingly, the claims are REMANDED for the following 
additional development and consideration:

1.  If possible, have the VA clinical 
psychologist that recently examined the 
Veteran in July 2009 submit an addendum 
to the report of the evaluation 
indicating more definitively whether the 
Veteran's cyclothymic disorder precludes 
him from obtaining and maintaining 
substantially gainful employment - that 
is, employment that is not just marginal 
and if only this and his other service-
connected disabilities are considered, 
which are currently the cyclothymic 
disorder 
(rated 30-percent disabling), bilateral 
pes planus (10 percent), low back strain 
(also 10 percent), left lower leg shin 
splints (0 percent), and right lower leg 
shin splits (also 0 percent).

In making this employability 
determination, the examiner must 
consider the Veteran's level of 
education, work experience, and other 
training, but not his advancing age and 
occupational impairment attributable to 
conditions that are not service 
connected.

The examiner must discuss the rationale 
of the opinion, whether favorable or 
unfavorable, including in terms of 
whether the Veteran will just have 
"difficulty" obtaining and maintaining 
substantially gainful employment versus 
only marginal employment or whether the 
severity of his service-connected 
disabilities - including, 
in particular, the cyclothymic disorder 
at issue precludes this altogether.

To assist in making this important 
determination, the claims file, 
including a complete copy of this 
remand, must be made available to the 
examiner for review of the pertinent 
medical and other history.

If, for whatever reason, it is not 
possible or feasible to have this VA 
examiner comment further, then have the 
Veteran reexamined by someone equally 
qualified to make these necessary 
determinations.

In the event reexamination is required, 
advise the Veteran that failure to 
report for this reexamination, without 
good cause, may have adverse 
consequences on his claims.

2.  Then readjudicate the Veteran's 
claim for a rating higher than 30 
percent for his cyclothymic disorder 
and the derivative claim for a TDIU in 
light of the additional evidence.  If 
these claims are not granted to his 
satisfaction, send him and his 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration of 
these claims.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


